EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Quarterly Report of GreenHunter Resources,Inc. (the “Company”) on Form10-Q for the period ended September 30, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned officer, in his capacity and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 12, 2014 /s/ Ronald McClung Ronald McClung Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer)
